     Case 20-05006-rlj Doc 16 Filed 09/21/20              Entered 09/21/20 17:28:32        Page 1 of 3



Robert W. St. Clair
Texas Bar No. 18985300
Fargason, Booth, St. Clair,
Richards & Wilkins, L.L.P.
P.O. Box 5950
Lubbock, Texas 79408-5950
Telephone: (806) 744-1100
Facsimile:(806) 744-1170
Email: rstclair@lbklawyers.com
ATTORNEYS FOR KENT RIES, CHAPTER 7 TRUSTEE

                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

In re:                                                §         Chapter 7
                                                      §
Le-Mar Holdings, Inc., et al.1,                       §         Case No. 17-50234-RLJ
                                                      §
          Debtors.                                    §         (Jointly Administered)


Kent Ries, as Chapter 7 Trustee of                    §
Le-Mar Holdings, Inc. and                             §         Adversary No. 20-05006-RLJ
Edwards Mail Service, Inc.,                           §         Hearing date: October 28, 2020
      Plaintiff,                                      §         Hearing time: 1:30 p.m.
                                                      §         Hearing place: 1205 Texas Ave.
v.                                                    §                        Room 314
                                                      §                        Lubbock, TX 79401
Fast Advance Funding, LLC,                            §
      Defendant.                                      §

                           NOTICE OF HEARING ON PLAINTIFF’S
                            MOTION FOR DEFAULT JUDGMENT

          You are hereby notified that a hearing regarding Motion for Default Judgment filed

on September 21, 2020 [Doc. No. 15] is to be held on October 28, 2020 at 1:30 p.m. in the

U.S. Bankruptcy Court at 1205 Texas Avenue, Bankruptcy Courtroom of Judge Robert L.



1     The Debtors in these chapter 11 cases are: Le-Mar Holdings, Inc. (Case No. 17-50234-RLJ), Edwards Mail
      Service, Inc. (Case No. 17-50235-RLJ), and Taurean East, LLC (Case No. 17-50236-RLJ).


Notice of Hearing re: Plaintiff’s Motion for Default Judgment                                        Page 1
  Case 20-05006-rlj Doc 16 Filed 09/21/20              Entered 09/21/20 17:28:32     Page 2 of 3




Jones, Room 314, Lubbock, Texas 79401.

                                                      Respectfully submitted,

                                                      FARGASON, BOOTH, ST. CLAIR,
                                                      RICHARDS & WILKINS, LLP
                                                      4716 4th Street, Suite 200 (79416)
                                                      P.O. Box 5950
                                                      Lubbock, Texas 79408-5950
                                                      Telephone: (806) 744-1100
                                                      Facsimile: (806) 744-1170
                                                      Email: rstclair@lbklawyers.com

                                                      By: /s/ Robert W. St. Clair
                                                         Robert W. St. Clair, P.C.
                                                         Texas Bar No. 18985300

                                                      Attorneys for Plaintiff Kent Ries,
                                                       Chapter 7 Trustee




Notice of Hearing re: Plaintiff’s Motion for Default Judgment                               Page 2
  Case 20-05006-rlj Doc 16 Filed 09/21/20              Entered 09/21/20 17:28:32   Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of September, 2020, a true and correct copy of

the above and foregoing Notice was sent electronically or mailed via regular mail in the

United States mail, postage prepaid, to the parties listed below.


                                                      /s/ Robert W. St. Clair
                                                         Robert W. St. Clair


Defendant at last known addresses:

Fast Advance Funding LLC
ATTN: Joseph (“Joe”) Cole, CFO
205 Arch Street, Floor 2
Philadelphia, Pennsylvania 19106

Fast Advance Funding LLC
c/o Lisa Marie McElhone, Executive Officer
107 Quayside Drive
Jupiter, Florida 33477

Fast Advance Funding LLC
20 N. 3rd Street
Philadelphia, Pennsylvania 19102

Fast Advance Funding LLC
141 N. 2nd Street
Philadelphia, Pennsylvania 19106




Notice of Hearing re: Plaintiff’s Motion for Default Judgment                             Page 3
